demonstrate that our extraordinary intervention is warranted.        Pan v.
                Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004).
                              Having considered the parties' arguments, we are not
                persuaded that our intervention is warranted.     Smith, 107 Nev. at 677,
                679, 818 P.2d at 851, 853; Pan, 120 Nev. at 228, 88 P.3d at 844.
                Accordingly, we
                              ORDER the petition DENIED.




                                        Gibbons


                                                                       cee--att      , J.
                 ickering                                 Hardesty


                                                                                     , J.
                Parraguirre                               Douglas


                                                                                     , J.
                Cherry                                    Kitta




                cc: Hon. David A. Hardy, District Judge
                     Kenneth Dale Sisco
                     Robison Belaustegui Sharp & Low
                     Washoe District Court Clerk




SUPREME COURT
        OF                                           2
     NEVADA


(0) 1947A